March 02, 2007

Mr. Kai Peter Hecker
Miller & Brown, L.L.P.
400 South Ervay Street
Dallas, TX 75201

Honorable J. F. Clawson Jr.
1211 N. Pea Ridge Rd.
Temple, TX 76502


Mr. Alfred Mackenzie
Haley & Olson, P.C.
510 N. Valley Mills Dr., Suite 600
Waco, TX 76710

Mr. Greg White
Naman, Howell, Smith & Lee LLP
P.O. Box 1470
Waco, TX 76701
Mr. Robert L. Meyers
McCreary Veselka Bragg & Allen
100 N. 6th Street, Suite 704
Waco, TX 76701

Mr.  Guy  Cox
Law Offices of Guy Cox
504 Austin Avenue
Waco, TX 76701

Mr. Fred M. Johnson Jr.
Pakis Giotes Page & Burleson
801 Washington Avenue
Waco, TX 76701-1289

RE:   Case Number:  05-0249
      Court of Appeals Number:  10-05-00043-CV
      Trial Court Number:  2003-996-3

Style:      IN RE  DISCOUNT RENTAL, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed per curiam  in
the above-referenced cause.   The  stay  order  issued  April  15,  2006  is
lifted.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sharri      |
|   |Roessler        |
|   |Mr. Joe Johnson |